Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-16 are objected to because of the following informalities:  the language “the face mask” (in line 1 of both claims) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the face mask apparatus--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the plurality of cloth magnets” (line 7 and 8-9) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in line 2 to read –wherein a plurality of cloth magnets is insertable--.

Regarding claim 5, the language “the plurality of cloth magnets” (line 3, 4, and 5) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 1, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 1, lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in claim 1, line 2 to read –wherein a plurality of cloth magnets is insertable--.
The term “lightweight” in claim 6 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what qualifies, or does not qualify, as being ‘lightweight’.
Regarding claim 7, the language “the plurality of cloth magnets” (line 3 and 5) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 1, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 1, lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in claim 1, line 2 to read –wherein a plurality of cloth magnets is insertable--.
Regarding claim 8, the language “the plurality of cloth magnets” (line 5, 6, and 8) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more 
Regarding claim 9, the language “the plurality of cloth magnets” (line 3 and 5) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 1, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 1, lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in claim 1, line 2 to read –wherein a plurality of cloth magnets is insertable--.
Regarding claim 10, the language “the plurality of cloth magnets” (line 5, 6, and 7) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 1, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 1, lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in claim 1, line 2 to read –wherein a plurality of cloth magnets is insertable--.
Regarding claim 11, the language “the plurality of cloth magnets” (line 4 and 6) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 1, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 1, lines 2-3, examiner suggests amending the language “wherein a plurality of magnets is insertable” in claim 1, line 2 to read –wherein a plurality of cloth magnets is insertable--.
Regarding claim 14, the language “the plurality of cloth magnets” (line 7 and 8-9) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more --.
The term “lightweight” in claim 17 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what qualifies, or does not qualify, as being ‘lightweight’.
Regarding claim 18, the language “the plurality of cloth magnets” (line 7 and 8-9) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 18, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 18, lines 2-3, examiner suggests amending the language “a plurality of magnets is insertable” in claim 18, line 2-3 to read –a plurality of cloth magnets is insertable--.
Regarding claim 19, the language “the plurality of cloth magnets” (line 3, 4, and 5) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 18, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to refer to the magnets set forth in claim 18, lines 2-3, examiner suggests amending the language “a plurality of magnets is insertable” in claim 18, line 2-3 to read –a plurality of cloth magnets is insertable--.
Regarding claim 20, the language “the plurality of cloth magnets” (line 2) is unclear as it is not known if this language is referring to the “plurality of magnets” insertable in the one or more layers of cloth (claim 18, line 2-3) or intending to set forth some additional plurality of magnets.  If intended to 
Claims 2-3, 12-13, and 15-16 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-5, and 7-10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 4-5, and 7-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 2, the language “layers of cloth covers a nose and a mouth of the human face” (line 1-2) appears to claim the human body, which is non-statutory subject matter.  In order for the layers of cloth to cover the nose and mouth of the face, the nose and mouth and thus the human body must be present in the claimed invention.  Examiner suggests amending to read –layers of cloth is configured to cover a nose and a mouth of the human face--.
Regarding claim 4, the language “the plurality of cloth magnets secure the one or more machine-washable layers of cloth over the human face” (line 3-4) appears to claim the human body, 
Regarding claim 5, the language “the plurality of cloth magnets secure the one or more machine-washable layers of cloth over the human face” (line 5-6) appears to claim the human body, which is non-statutory subject matter.  In order for the magnets to secure the cloth over the human face, the human face and thus the human body must be present in the claimed invention.  Examiner suggests amending to read –the plurality of cloth magnets are configured to secure the one or more machine-washable layers of cloth over the human face--.
Regarding claim 7, the language “the one or more machine-washable layers of cloth covers a nose and a mouth of the human face” (line 8-9) appears to claim the human body, which is non-statutory subject matter.  In order for the layers of cloth to cover the nose and mouth of the face, the nose and mouth and thus the human body must be present in the claimed invention.  Examiner suggests amending to read –the one or more machine-washable layers of cloth is configured to cover a nose and a mouth of the human face--.
Regarding claim 8, the language “the plurality of cloth magnets secures the one or more machine-washable layers of cloth over the human face” (line 8-9) appears to claim the human body, which is non-statutory subject matter.  In order for the magnets to secure the cloth over the human face, the human face and thus human organism must be present in the claimed invention.  Examiner suggests amending to read –the plurality of cloth magnets is configured to secure the one or more machine-washable layers of cloth over the human face--.
Regarding claim 9, the language “the one or more machine-washable layers of cloth covers a nose and a mouth of the human face” (line 7-8) appears to claim the human body, which is non-
Regarding claim 10, the language “the plurality of cloth magnets secures the one or more machine-washable layers of cloth over the human face” (line 7-8) appears to claim the human body, which is non-statutory subject matter.  In order for the magnets to secure the cloth over the human face, the human face and thus human organism must be present in the claimed invention.  Examiner suggests amending to read –the plurality of cloth magnets is configured to secure the one or more machine-washable layers of cloth over the human face--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP 3205108) (see attached document with machine translation) in view of Hinchey et al. (2011/0107492) and Nagao et al. (2012/0199142).
th full paragraph, see pg. 2 11th full paragraph which sets forth anchor members 20 provided on the left and right cheeks, therefore plural cloth magnets to connect with these left and right anchor magnets), a plurality of adhesive magnets including adhesive configured to secure the adhesive magnets to a human face (see Fig. 1-2 and pg. 2 11th full paragraph, anchor members 20 provided to left and right cheeks including magnets 21, see pg. 4 5th full paragraph), wherein the plurality of cloth magnets is configured to secure the one or more layers of cloth over the human face based at least one magnetic attraction between the cloth magnets and the adhesive magnets secured to the human face (see pg. 4 5th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5).  Yamauchi is silent as to the one or more layers of cloth explicitly being machine-washable; however, Hinchey teaches a similar face covering device which includes machine-washable layer of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamauchi device’s cloth to be machine-washable, as taught by Hinchey, as this type of material is well-known and would provide for easy washing/sterilizing and reuse.  The now modified Yamauchi device appears to show dual-sided adhesives (Yamauchi Fig. 5, adhesive layer 23 would appear to be double sided as it attaches to the user and also connects to additional elements in Fig. 5D); however, in the event that Yamauchi does not disclose dual-sided adhesive, Nagao discloses a face covering device which uses dual-side adhesive (see para. 0009 and 0057).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device’s adhesive to explicitly be dual-sided adhesive, as taught by Nagao, as this is well-known type of adhesive and would be obvious substitution of one known element for another and would provide predictable results.  The now modified Yamauchi device teaches providing cloth magnets in the cloth, but is silent as to the cloth 
Regarding claim 2, the modified Yamauchi device’s layers of cloth covers a nose and a mouth of the human face of a human person without making contact with one or more ears, neck, back of a head, and top of the head of the human person (see Yamauchi Fig. 1-2).
Regarding claim 3, the modified Yamauchi device’s plurality of dual-sided adhesives are removable from the plurality of magnets and replaceable with second plurality of adhesives to secure the magnets to the face (see Yamauchi Fig. 5, adhesive 23 made to be dual-sided adhesive in view of Nagao and thus able to be removed from the magnets and replaceable with additional adhesive).
Regarding claim 18, the use/production of the Yamauchi device includes a method including providing one or more layers of cloth such that a plurality of magnets is attached to the one or more layers (see Fig. 1-2 and 5; layer 30, translation abstract, pg. 3 ln. 1-3; Fig. 5, magnet 33, see pg. 4 5th full paragraph, see pg. 2 11th full paragraph which sets forth anchor members 20 provided on the left and right cheeks, therefore plural cloth magnets to connect with these left and right anchor magnets); and providing a plurality of adhesive magnets including adhesives and configured to secure the plurality of adhesive magnets to a human face (see Fig. 1-2 and pg. 2 11th full paragraph, anchor members 20 provided to left and right cheeks including magnets 21, see pg. 4 5th full paragraph), the plurality of cloth magnets configured to secure the layer of cloth over the human face based at least one a magnetic attraction between the cloth magnets and the adhesive magnets (see pg. 4 5th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5).  Yamauchi is silent as to the one or more layers of cloth explicitly being machine-washable; however, Hinchey teaches a similar face covering device which includes machine-washable layer of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Weinberg (2008/0110469).
Regarding claim 4, the modified Yamauchi device is silent as to the cloth magnets being inserted between first and second layers of the cloth; however, Weinberg teaches a similar face covering device which includes plural cloth layers (see Weinberg para. 0009-0011).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi cloth covering to include plural layers, as taught by Weinberg in order to provide additional filtering capabilities (see Weinberg para. 0009-0011).  It would have also been obvious to one th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Weinberg to include plural layers and with the cloth magnets located therebetween).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claims 1 and 18 above, and further in view of Sabin (10,772,371).
Regarding claims 5 and 19, the modified Yamauchi device/method is silent as to the cloth including plural pockets and plural insertion slots for the cloth magnets to be inserted therein; however, Sabin teaches a similar face covering device which includes pockets to house items (see Sabin Fig. 10 pocket 31, see col. 11 ln. 25-33).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device/method to include pockets, as taught by Sabin, to house the cloth magnets in order to provide an easily removable housing for the magnets (zipper pocket).  The now modified Yamauchi device/method’s cloth magnets secure the cloth over the face based at least one the magnetic attraction through the plural insertion slots on the pockets to the plural adhesive magnets (see Yamauchi pg. 4 5th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Sabin to include pockets with insertion slots for housing the cloth magnets).  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Smith et al. (2010/0224199).
th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Smith to include the wire, see para. 0082).
Regarding claim 20, the modified Yamauchi method is silent as to explicitly packaging and delivering the cloth with the magnets; however, Smith teaches a similar face covering system which includes providing packaging for the coverings and delivery to a customer (see Smith para. 0089).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi method to include packaging and delivery of the product, as taught by Smith, in order to supply a customer with the required face covering orders.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Sasaki (10,575,514).
Regarding claim 7, the modified Yamauchi device is silent as to the adhesive magnets being configured to attach to a pair of eyeglasses; however, Sasaki teaches a similar face covering which attaches to a pair of eyeglasses via magnets (see Sasaki abstract, Fig. 1-3, and col. 4 ln. 58 through col. 31).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to utilize the magnets to attach to a pair .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, Nagao, and Sasaki as applied to claim 7 above, and further in view of Sabin.
Regarding claim 8, the modified Yamauchi device includes that the adhesive magnets are adjustable attached to a bridge of the pair of eyeglasses (see Yamauchi pg. 4 5th full paragraph and Sasaki Fig. 1-3, the magnets 28 and 38 attachable to one another and magnet 28 movable thus adjustable), but is silent as to the cloth including at least one pocket and an insertion slot for the cloth magnets to be inserted therein; however, Sabin teaches a similar face covering device which includes pockets to house items (see Sabin Fig. 10 pocket 31, see col. 11 ln. 25-33).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to include pockets, as taught by Sabin, to house the cloth magnets in order to provide an easily removable housing for the magnets (zipper pocket).  The now modified Yamauchi device’s cloth magnets secure the cloth over the face based at least one the magnetic attraction through the plural insertion slots on the pockets to the plural adhesive magnets (see Yamauchi pg. 4 5th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Sabin to include pockets with insertion slots for housing the cloth magnets).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Chinquee (2015/0245675) and Kao et al. (2014/0373846).
Regarding claim 9, the modified Yamauchi device is silent as to the adhesive magnets being configured to attach to a pair of headphones; however, Chinquee teaches a similar face covering device which includes magnetic attachment to headphones (see Chinquee para. 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device’s cloth magnets to attach to magnets on headphones, as taught by Chinquee, in order to provide an additional connection location for a wearer who is also using headphones.  The now modified Yamauchi is silent as to the headphones explicitly being wireless; however, Kao teaches a similar face covering system in combination with wireless headphones (see Kao para. 0151).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device’s headphones to explicitly be wireless, as taught by Kao, as this is a well-known type of headphones and would avoid snagging of wires.  The now modified Yamauchi device’s cloth covers a nose and mouth of the wearer’s face without contacting one or more ears, neck, back of a head, and top of the head of the human person (see Yamauchi Fig. 1-2) and the cloth magnets secure the cloth over the face based on magnetic attraction between the cloth magnets and the magnets on the headphones (see Chinquee para. 0027).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, Nagao, Chinquee, and Kao as applied to claim 9 above, and further in view of Sabin.
Regarding claim 10, the modified Yamauchi device includes attachment of the adhesive magnets to the headphones (Chinquee para. 0027), but is silent as to the cloth including a plurality of pockets and insertion slots; however, Sabin teaches a similar face covering device which includes pockets to house th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Sabin to include pockets with insertion slots for housing the cloth magnets).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Sasaki, Chinquee, and Kao.
Regarding claim 11, the modified Yamauchi device is silent as to the adhesive magnets being configured to attach to a pair of eyeglasses; however, Sasaki teaches a similar face covering which attaches to a pair of eyeglasses via magnets (see Sasaki abstract, Fig. 1-3, and col. 4 ln. 58 through col. 31).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to utilize the magnets to attach to a pair of eyeglasses, as taught by Sasaki, in order to integrate the face covering with a user who wears glasses (Sasaki Fig. 1-3).  The now modified Yamauchi device’s cloth covers a nose and mouth of the wearer’s face without contacting one or more ears, neck, back of a head, and top of the head of the human person (see Yamauchi Fig. 1-2) and the cloth magnets secure the cloth over the face based on magnetic attraction between the cloth magnets and the magnets on the eyeglasses (see Sasaki col. 4 ln. 58 through col. 31).  The now modified Yamauchi device is silent as to the adhesive magnets being configured to attach to a pair of headphones; however, Chinquee teaches a similar face covering device which includes magnetic attachment to headphones (see Chinquee para. 0027).  Thus it would have .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Edwards (2009/0145444) and Weinberg.
Regarding claim 12, the modified Yamauchi device is such that it does not contact ears, neck, back of a head, and top of the head of the human person (see Yamauchi Fig. 1-2), but is silent as to providing second and third face coverings such that each is removable from the adhesive magnets and replaceable with the other; however, Edwards teaches a similar face covering device which includes providing it as a kit with plural face coverings (see Edwards para. 0044) and Weinberg teaches a similar face covering system including double and triple layer face coverings (see Weinberg para. 0009 which discloses double layer and para. 0010 disclosing triple layers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to be provided as a kit including additional second and third face coverings, as taught by Edwards, and for these additional coverings to be double and triple layer coverings, as taught by .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Hinchey, and Nagao as applied to claim 1 above, and further in view of Ichikawa et al. (2017/0314174).
Regarding claim 13, the modified Yamauchi device is silent as to the dual sided-adhesive including at least one of the claimed list of types of adhesives; however, Ichikawa teaches a mask device which utilizes such an adhesive (see Ichikawa para. 0003 and 0097 which discloses production of a mask, para. 0171 the adhesive type).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device’s adhesive to be organic resin type of adhesive, as taught by Ichikawa, as this is a well-known type of adhesive and would be obvious substitution of one know element for another.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nagao.
Regarding claim 14, Yamauchi discloses a face mask apparatus including one or more layers of cloth (see Fig. 1-2 and 5; layer 30, translation abstract, pg. 3 ln. 1-3), wherein a plurality of magnets is attached to the one or more layers (see Fig. 5, magnet 33, see pg. 4 5th full paragraph, see pg. 2 11th full paragraph which sets forth anchor members 20 provided on the left and right cheeks, therefore plural cloth magnets to connect with these left and right anchor magnets), a plurality of adhesive magnets including adhesive configured to secure the adhesive magnets to a human face (see Fig. 1-2 and pg. 2 11th full paragraph, anchor members 20 provided to left and right cheeks including magnets 21, see pg. 4 5th full paragraph), wherein the plurality of cloth magnets is configured to secure the one or more layers of cloth over the human face based at least one magnetic attraction between the cloth magnets and the th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5).  The Yamauchi device appears to show dual-sided adhesives (Yamauchi Fig. 5, adhesive layer 23 would appear to be double sided as it attaches to the user and also connects to additional elements in Fig. 5D); however, in the event that Yamauchi does not disclose dual-sided adhesive, Nagao discloses a face covering device which uses dual-side adhesive (see para. 0009 and 0057).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamauchi device’s adhesive to explicitly be dual-sided adhesive, as taught by Nagao, as this is well-known type of adhesive and would be obvious substitution of one known element for another and would provide predictable results.  The now modified Yamauchi device teaches providing cloth magnets in the cloth, but is silent as to the cloth magnets being removable from the cloth; however, this would have been an obvious modification to one of ordinary skill in the art before the effective filing date to provide that the cloth magnets are removable from the cloth in order to replace defective parts or provide the magnets to a new piece of cloth.  See MPEP 2144.04 V C.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Nagao as applied to claim 14 above, and further in view of Koehler (2015/0040910).
Regarding claim 15, the modified Yamauchi device is silent as to the face mask being at least one of a surgical or respirator mask; however, Koehler teaches a similar face mask which utilizes either surgical or respirator type masks (see Koehler para. 0009, 0010, and 0021-0022).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device’s face mask to be a surgical or respirator type mask, as taught by Koehler, in order to provide a desired level of protection (surgical setting or respirator).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Nagao as applied to claim 14 above, and further in view of Edwards and Koehler.
Regarding claim 16, the modified Yamauchi is such that it does not contact ears, neck, back of a head, and top of the head of the human person (see Yamauchi Fig. 1-2), but is silent as to providing a second face mask as a respirator mask and the first as a surgical type mask; however, Edwards teaches a similar face covering device which includes providing it as a kit with plural face coverings (see Edwards para. 0044) and Koehler teaches a similar face mask which utilizes either surgical or respirator type masks (see Koehler para. 0009, 0010, and 0021-0022).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to be provided as a kit including an additional second face mask, as taught by Edwards, and for the coverings to be a surgical type and a respirator type, as taught by Koehler, in order to provide varying levels of protection and replacement of used coverings.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Nagao as applied to claim 14 above, and further in view of Smith.
Regarding claim 17, the modified Yamauchi device is silent as to including lightweight metallic wire provided to the cloth which is bendable to meeting one or more contours of the face; however, Smith teaches a similar face covering which includes this feature (see Smith para. 0082).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yamauchi device to include the shapeable wire, as taught by Smith, in addition to the cloth magnets to promote connection of the cloth to the face and to provide shaping of the cloth to match the user’s face (Smith para. 0082).  The now modified Yamauchi device wire is configured to secure the cloth over the face based at least on a magnetic attraction between the wire th full paragraph, see pg. 2 11th full paragraph, see Fig. 1-2 and 5; as modified in view of Smith to include the wire, see para. 0082).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamauchi (JP 2008-246235) and Shimizu (JP 2018-102759) are directed towards filtering mask system which attach to the wearer via magnets worn by the wearer, Matich (8,381,727) discloses a filtering mask with adhesive sealing to the wearer, and Steinberg (4,467,799) and Franklin et al. (3,308,816) are both directed towards strapless mask systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/COLIN W STUART/Primary Examiner, Art Unit 3785